Citation Nr: 1314362	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pseudofoliculitis barbae (PFB), currently rated as 30 percent disabling.

2.  Entitlement to service connection for dental trauma for teeth other than teeth numbered 14, 15, and 19, to include as secondary to service-connected residuals of left temporomandibular joint injury (TMJ).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, a Travel Board hearing was held before the undersigned.  In February 2011, the Board denied the issue of service connection for dental trauma for teeth other than teeth numbered 14, 15, and 19, and remanded the issue of an increased rating for PFB.  

The Veteran appealed the Board's decision on the service connection issue to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum decision, the Court vacated the Board's February 2011 decision as to the service connection issue and remanded the matter to the Board.

The issue of service connection for dental trauma for teeth other than teeth numbered 14, 15, and 19, to include as secondary to service-connected residuals of TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PFB has not affected 40 percent of the entire body or the exposed areas of the body nor has there been a need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12 month period. 


2.  The Veteran's PFB has been manifest by four of the characteristics of disfigurement, but not more; and has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board the Veteran was informed of the diagnostic codes that the disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in July 2006, August 2006, October 2007, April 2008, and November 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess.

The Veteran also was provided a hearing before the undersigned Acting Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ addressed the increased rating on appeal and discussed pertinent evidence.  The Veteran also fully described his treatment and symptoms.  Moreover, the case was remanded to further develop this claim, and that development was completed.  

Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claim for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief that a higher rating is warranted.  As such, the Board finds that, consistent with Bryant the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.



Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the record of reviewed by the most recent VA examiner.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports, particularly in combination, are thorough and supported by the record.  These examinations are adequate as the record was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The case was remanded for further clarification and development, which was accomplished in February 2011.  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  Furthermore, in obtaining this additional medical comment in February 2011, along with the review of additional records, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran claims an increased evaluation for PFB is warranted.  . The record shows that service connection was granted by the RO in a March 2004 rating decision.  A noncompensable rating was established at that time.  The disability rating was increased to 30 percent disabling by rating decision dated in May 2007, effective the December 2005 date of current claim.  As indicated in his hearing testimony, the Veteran is certainly competent to report facial scarring and painful papules that are on his face.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

An examination was conducted by VA in August 2006.  At that time, it was reported that the Veteran's PFB was exacerbated after he was required to shave his beard.  He developed inflamed bumps, redness and irritation with purulent drainage and pain in the distribution of the beard.  These symptoms had recurred and he began to undergo laser treatment in March 2006.  Physical examination revealed ice pick scarring on both cheeks.  There was one skin colored nodule on the right neck and a few follicular hyperpigmented papules.  There was no ulceration, crusting, exfoliation or purulent drainage.  The impression was PFB. Total body surface area affected and exposed body surface area was approximately 2 percent.  There was ice pick scarring, but no acne or chloracne. 

The Veteran was afforded another VA examination in March 2007.  At that time, he reported that his PFB had worsened and was progressive and constant.  He reported that laser treatment that he had received since 2006 had helped somewhat.  He reported that he had received 11 to 12 laser sessions so far, but that the treatment was not yet complete.  He also reported using different topical medications prior to starting the laser treatment, but could not recall the medications.  He reported that the condition worsened with shaving, but that he still had skin irritation if he did not shave.  On examination, there were papules and a few pustules in the beard area.  There were lesions in the cheeks, chin and the anterior aspect of the neck, with some increase in pigmentation.  The area affected was estimated to be 4 percent of total body surface area.  Around the angles of the mouth, there were some depressions, bilaterally.  These measured one millimeter (mm) deep and three to four mm long and appeared to be due to scarring related to his PFB.  There was no tenderness, keloid formation, or discharge currently.  The diagnosis was PFB, undergoing laser treatment.  Color photographs were associated with the claims folder which were consistent with the report made.

Private outpatient treatment records include documentation that the Veteran was undergoing laser treatment.  VA outpatient treatment records showed that the Veteran was pleased with his progress as he had less hyperpigmented papules on the beard region and was much improved in appearance. 

The Veteran was examined again by VA in November 2007.  Physical examination showed mild PFB of the beard line extending down to the inferior aspect of the submental area, only in the hair bearing areas.  He had evidence of prior laser treatment with post inflammatory hyperpigmentation.  There were numerous small retiform scars around the periorificial areas and cross the bridge of the nose from prior disease and minimal PFB of the beard area.  This constituted less than 3 percent of the body surface area.  The diagnosis was mild PFB. 

An examination was conducted by VA in April 2010.  The Veteran's history of PFB was reviewed.  Physical examination showed ice pick scarring as well as other scarring in the mid-face region, extending laterally.  Skin texture was normal to scarring, which was felt to be superficial and not deep.  There was no abnormal hyperpigmentation or abnormal texture noted.  The scars varied in appearance, including ice pick scarring that measured 0.5 mm by 0.5 mm.  There were also a few slightly depressed scars in the mid-face area.  These measured 2 mm by 3 mm in width.  The scars were flesh-colored and slightly depressed.  They were nonadherent and nontender to touch.  There were some superficial linear scars in this mix, few in number that measured 5 mm in length and 0.5 mm in width. In the area of the midface region there was scarring measuring 7 cm in length and 7 cm in width in each mid-face and cheek region.  This covered approximately two percent of total body surface area and eight percent of exposed body surface area.  Twelve of these scar points were previously identified.  The scars were intact, without breakdown.  The related area for each of these scar areas was 49 cm squared, and they were painful to the touch.  There were all superficial, not deep, and non-adherent.  There was no abnormal texture or pigmentation.  There was no distortion or asymmetry.  There were no functional restrictions.

The skin of the Veteran's anterior neck also showed hyperpigmented papules throughout.  They were a few mm in size, but there were no scars.  The rash was nontender to touch and nonadherent to the underlying tissue.  The area measured 5 cm in length and 16 cm in width for a total area of 80 cm squared.  This involved approximately two percent of total body surface and eight percent of exposed body surface.  The rash was not adherent, with no significant scarring and no tenderness.  The rash was not tender to the touch and was superficial.  None of the scarring or rash area was considered disfiguring, causing distortion or asymmetry.  There was no significant disfigurement.  The diagnostic impression was PFB, with scarring.  The examiner stated that color photographs would be obtained (but were not associated with the claims folder).  The examiner stated that the scars remained healed without breakdown, with the only treatment needed being local care during inflammation.  While there was no distortion or asymmetry, there was slight cosmetic significance due to scarring of the mid- face region. 

In February 2011, the Board remanded the issue of a higher rating for an addendum opinion to be obtained to address the matter of what percentage of the Veteran's whole body and of exposed areas affected  by the PFB be indicated.  As well, the examiner was requested to note the type and frequency of any systemic or other therapy that the Veteran had received.  The Veteran was further requested to state whether there was visible or palpable tissue loss and comment on whether the disability resulted in any gross distortion of asymmetry or any individual or paired set of facial features such as the nose, chin, forehead, eyes, ears, cheeks, and lips.  The examiner was also asked to comment on whether the disability had resulted in disfigurement of the head, face, and neck characterized by any of the eight characteristics of disfigurement.  

In February 2011, the addendum was provided.  The examiner indicated that the total body surface affected was 3 percent and the exposed body part affected was 6 percent.  There was no visible or palpable tissue loss.  There was slight ice pick scarring, but no gross tissue loss or distortion or asymmetry from scarring.  The facial features were paired without deformity or gross distortion.  There was no asymmetry.  There was no gross disfigurement of the head, face, or neck.  The area of the ice pick scarring was approximately 7 centimeters in length by 7 centimeters in width or 40 centimeters squared.  This equaled 2 percent of the body surface overall and 4 percent of the affected body surface.  The examiner felt that the ice pick scarring was more of a light depression or pitting than a scarring.  They measured many in number, very small and approximately 0.5 mm in each direction.  Few measured 2 mm in length and 3 mm in width as described.  Few scars were 5 mm in length and 0.5 mm in width.  All of these scars were in the mid facial region.  The examiner indicated that any scars of 5 or more inches was not found nor was there any of 0.6 centimeters in width.  There was no surface scar elevation, but the ice pick scarring revealed slight depression on visual observation.  The scars were nonadherance to underlying tissue.  The examiner felt that they were not hyper or hypo pigmented, but were flesh colored.  They did not exceed 6 square inches.  The skin texture was normal and there was no underlying soft tissue noted.  The skin was not indurated or inflexible.  Further, there was no evidence of systemic treatment.  The Veteran used topical treatment, but no systemic therapy.  

PFB is rated by analogy to Code 7806 and to Code 7813.  Under Diagnostic Code 7806, the criteria for a 10 percent rating provides for a skin condition that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent disability rating is warranted for a skin condition that affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  The criteria for a 60 percent rating are a skin condition that covers more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Alternatively, the skin condition can be rated under Diagnostic Code 7813 as disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Codes 7800 to 7805 were amended effective October 23,2008, but as the Veteran's claim was received prior to October 23, 2008, the older criteria apply.  The Veteran may request a review under the new criteria. 

Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

It is initially noted that, in consideration of a complete record, it is noted that while photographs of the Veteran's PFB were to have been provided in connection with the April 2010 VA compensation examination, the Board does not find them necessary for an adequate adjudication of the issue before it. In this regard, as noted, color photographs were already provided in connection with the March 2007 examination report and these photographs as well as all of the VA examination reports in their combined consideration, sufficiently detail the Veteran's PFB, and have been reviewed by a medical professional.

For entitlement to a 50 percent rating under Diagnostic Code 7813, four or five characteristics of disfigurement must be demonstrated.  The record shows that the Veteran currently has, in affording all reasonable doubt, four of these characteristics.  The excessive areas of ice pick scarring of the cheeks and hyperpigmented papules of the anterior neck can be considered as demonstrations of hypo or hyper pigmented areas.  Although the VA examiner recently said that there were no hypo or hyper pigmented areas, all other examinations have shown these skin color changes.  The Board notes that skin disorders may vary in degree during active and inactive stages.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  While the Veteran certainly never seems to have inactive PFB, it does flare-up based on the records, during which time, it is worse.  During flare-ups, there is hypo and hyper pigmentation.  Likewise, while the current status did not reveal abnormal skin texture or indurated and inflexible areas of the skin that exceed six square inches (39 sq. cm.), the Board finds that these symptoms are also present during flare-ups when the Veteran has large and painful papules.  Finally, and as confirmed by the recent VA examination and addendum, the skin in the affected areas is depressed.  In affording all reasonable doubt, the Board finds that four characteristics of disfigurement have been shown and the criteria for a 50 percent under Diagnostic Code 7813 are met.  However, the criteria for an 80 percent rating are not met since the Veteran's PFB has been manifested by six or more of the characteristics of disfigurement, and also has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features on any examination or as shown in any photographs, even during flare-ups.

Further, a 60 percent rating may only be assigned under Diagnostic Code 7806 is warranted when more than 40 percent of the entire body or the exposed areas of the body are affected.  A 60 percent disability evaluation is also warranted when there is a need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the previous 12 month period. 

Based on the evidence of record, 40 percent of the entire body or the exposed area of the body has not been affected by the Veteran's PPB to include during flare-ups.  Further, while the Veteran has undergone laser treatment for his disability and has used topical hydrocortisone treatment, systemic therapy or other immunosuppressive drugs have not been used.  Therefore a higher evaluation under Code 7806 is not warranted.  Rather, based on the evidence of record, the criteria for an increased rating higher of 50 percent, but not higher under either Diagnostic Code 7813 for PFB is warranted in this case.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 50 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's PFB is rated on disfigurement of the face, with four characteristics of disfigurement being identified.  This is specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's PFB, and no referral for an extraschedular rating is required. 


ORDER

Entitlement to a 50 percent rating for PFB is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for dental trauma for teeth other than teeth numbered 14, 15, and 19.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Court indicated in the July 2012 Memorandum decision that the Board should consider the issue of entitlement to secondary service connection for loss of teeth due to the service-connected TMJ disorder.  The Court cited to the Veteran's hearing testimony in which he stated that the shifting of his jaw caused by his TMJ resulted in the additional loss of teeth.  To that end, the Court also stated that the Veteran had not been afforded an adequate VA examination since that matter had not been addressed by a VA examiner.

In light of the foregoing, the secondary service connection issue must be properly developed, to include sending a VCAA letter and affording the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for dental trauma for teeth other than teeth numbered 14, 15, and 19, as secondary to service-connected residuals of left TMJ.

2.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current loss of teeth, including those numbered 14, 15, and 19, is proximately due to, or the result of, the service-connected TMJ disorder.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current loss of teeth, including those numbered 14, 15, and 19, is permanently aggravated by the Veteran's service-connected TMJ disorder.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's teeth disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected TMJ disorder based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


